Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2018/039178 06/23/2018, which claims benefit of 62/524,121 06/23/2017 and 62/631,184 02/15/2018.
2.	Amendment of claim 1, and cancelation of claims 15-42, 44-45 and 47-48 in the amendment filed on 8/04/2021 is acknowledged. Claims 1-14, 43, 46 and 49-52 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election with traverse of Group I claims 1-14 and 49-52, in the reply filed on August 04, 2021, is acknowledged. Election of a compound SAG (i.e., CAS: 912545-86-9) as a single species is also acknowledged. The traversal is on the ground(s) that applicants submit that the restriction of Group I to III is improper. There is no serious burden on the Examiner without a restriction as the search for prior artrelevant to Group I would also be relevant to Groups II and III. This is found not persuasive, and the reasons are given infra.
Claims 1-14, 43, 46 and 49-52 are pending in the application. 
The scope of the invention of the elected subject matter is as follows.  
			Claims 1-14 and 49-52, drawn to a method of use for treating intervertebral disc degeneration using SHH activator (i.e., smoothened agonist or SAG, or sonic hedgehog pathway agonist).			

    PNG
    media_image1.png
    214
    258
    media_image1.png
    Greyscale
or SAG) have been exemplified, see column 5. 1Accordingly, unity of invention is considered to be Iacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper. Furthermore, even if unity of invention under 37 CFR 1.475(a) is not Iacking, which it is Iacking, under 37 CFR 1.475(b) a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations:
(1) A product and a process specially adapted for the manufacture of said product', or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said
     process; or
(5) A product, a process specially adapted for the manufacture of the said product, and   an apparatus or means specifically designed for carrying out the said process.
And, according to 37 CFR 1.475(c) 

However, it is noted that unity of invention is considered lacking under 37 CFR 1.475(a) and (b). Therefore, since the claims are drawn to more than a product, and according to 37 CFR 1.475 (e) 
the determination whether a group of inventions is so Iinked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
The claims lack unity of invention and should be limited to only a product, or a 
process for the preparation, or a use of the said product.  In the instant case, Groups 
I-III are drawn to various compounds and their processes of making, and the final products do not contain a common technical feature or structure, and do not define a contribution over the prior art, i.e., similar compounds and methods of use of Hen et al. ‘499 . It is noted that Groups I-III are drawn to different invention, which comprise different processes and products, and they do not share common feature or inventive concept.  Moreover, the examiner must perform a commercial database search on the subject matter of each group in addition to a paper search, which is quite burdensome to the examiner. 
The invention claims 1-14 and 49-52 are prosecuted in the case. Claims 43 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112,  first paragraph (pre-AIA ), because the specification does  not reasonably provide enablement for the instant “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched”  without limitation  (i.e., no named compounds), see line  3 in claim 1. The specification does not enable any person skilled  in the art to which it pertains, or with  which it is most nearly connected, to make the invention commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and

In the instant case:
The nature of the invention
The nature of the invention is a method of use using a compound “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched”, wherein the “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched”  are without limitation (i.e., no named compounds), see claim 1-2 and 49. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art Hen et al. US 2006/0078499 A1. Hen et al. ‘499 discloses a number of sonic hedgehog pathway agonist for increasing cell regeneration.  Especially a number of compounds Hh-Ag 1.1, Hh-Ag 1.2 and Hh-Ag 1.3 (i.e., 
    PNG
    media_image1.png
    214
    258
    media_image1.png
    Greyscale
or SAG) have been exemplified, see column 5.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “SHH activator” and  “smoothened agonist” representing a number of compounds on pages 13-14 of the specification. There is no data present in the instant specification for the instant “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any purified alkaloids compounds without limitation. There is no guidance or working examples present for constitutional any “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched” without limitation for the instant invention. Incorporation of the limitation of the “SHH activator”, “smoothened agonist” and “a compound that has equivalent binding to Patched” (i.e., claims 50-51) supported by the specification into claim 1-2  or 49 respectively would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14 and 49-52 are rejected under 35 U.S.C. 103(a) as being obvious over Dahia et al. PLoS One, 2012, 7(4), e35944, Hen et al. US 2006/0078499 A1, Ruat 
Applicants claim a method of treating intervertebral disc degeneration at one  or more intervertebral discs in a subject, the method comprising administering an amount of a sonichedgehog (SHH) signaling pathway activator effective for treating intervertebral discdegeneration., see claim 1.  Dependent claims 2-14 and 49-52 further limit the scope of methods, i.e., the SHH signaling pathway activator is SAG, GSA-10, purmorphamine and further comprising canonical Wnt in claims 2, 6-7 and 49-52, working mechanism of SHH in claims 3-5, administration strategy in claims 8-14.
Determination of the scope and content of the prior art (MPEP §2141.01)
            Dahia et al. disclose that show that during postnatal growth of the mouse, Sonic hedgehog (Shh) signaling from the nucleus pulposus (NP) cells controls many aspects of growth and differentiation of both the NP cells themselves and of the surrounding annulus (AF) and that it acts, at least partly, by regulating other signaling pathways in the (NP) and AF.  Recent studies have shown that the NP cells arise from the embryonic notochord, which acts as a major signaling center in the embryo.  This work shows that this notochord-derived tissue continues to carry out a major signaling function in the postnatal body and that the IVDs are signaling centers, in addn. to their already known functions in the mechanics of vertebral column function.  Thus SHH signaling pathway agonists or activators are modulator for growth or treating intervertebral disc degeneration in a subject.

    PNG
    media_image2.png
    213
    247
    media_image2.png
    Greyscale
, is a SHH signaling pathway agonist or activator, see section [0051] in column 5.  Therefore it can be used for treating intervertebral disc degeneration in a subject.
	Ruat et al. ‘997 discloses that  compound purmorphamine or GSA-10, i.e., 

    PNG
    media_image3.png
    294
    458
    media_image3.png
    Greyscale
, are SHH signaling pathway agonist or activator, see columns 2 and 5. Therefore they can be used for treating intervertebral disc degeneration in a subject.
	Parhami et al. ‘781 discloses a compound of formula (I), i.e., 

    PNG
    media_image4.png
    208
    357
    media_image4.png
    Greyscale
, is a SHH signaling pathway agonist or activator, see columns 2-3. Therefore they can be used for treating intervertebral disc degeneration in a subject.
	Winkler et al. disclose that Wnt signaling activates Shh signaling in early
 postnatal intervertebral discs, and re-activates Shh signaling in old discs in a subject.
Thus Wnt signaling activator (e.g. Stemolecule BIO) can be used  for treating 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 and  Winkler et al. is that the instant claims are silent on the scope of SHH signaling pathway agonists or activators (i.e., no named compounds).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-14 and 49-52 prima facie obvious because one would be motivated to employ the methods of use and compounds of Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 and  Winkler et al.  to obtain instant invention.  
Thus it is prima facie obvious to combine compositions each of which is taught by the prior art Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 and  Winkler et al.  to be useful for the same purpose, i.e., for treating intervertebral disc degeneration using same compounds SHH signaling pathway agonist or activator.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Therefore Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, Parhami et al. ‘781 and  Winkler et al. render obviousness over the instant invention.
The motivation to make the claimed methods of use derived from the known methods of use and compounds of Dahia et al., Hen et al. ‘499, Ruat et al. ‘997, 
Claim Objections
 Claim 2 is  objected to because of the following informalities:  incorporation of   
   the chemical name for SAG would obviate the objection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629       



September 14, 2020